és a: . .

UNITED STATES DISTRICT COURT
DISTRICT OF WESTIRGINta —— 2+

Case 3:20-cr-00111 Document16 Filed 07/14/20 Page 14

SOUTHERN

 

 

 

United States of America

V.

Silas Thornton King

JUL 14200

RORY L. PERRY II, CLERK
U.S. District Court

  
 

 

 

 

 

 

WITNESS LIST

Case Number: 3:20-mj-00037

 

 

 

 

PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Cheryl A. Eifert Courtney L. Cremeans Wesley P. Page
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
7/14/2020 ‘| CourtSmart Heidi K. Liebegott

PLF. DEF. DATE

NO. NO. OFFERED MARKED ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES

 

1

Joseph Allen Parsons, Chief of Police

 

Betsy Maire King

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page | of 1 Pages
